Citation Nr: 1523888	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  03-08 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for headaches and temporal intracerebral hematoma associated with subarachnoid hemorrhage.


REPRESENTATION

Appellant represented by:	David Anaise, MD, JD


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from October 1970 to May 1972. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2002 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The case has since been transferred to the RO in Columbia, South Carolina. 

The Veteran testified at a Travel Board hearing before a Veterans Law Judge in November 2004.  A transcript of this proceeding has been associated with the claims file. 

In July 2007, the Veteran was advised that the Veterans Law Judge who had presided over the November 2004 hearing was no longer employed by the Board.  The Veteran was informed of his right to have another hearing before another Veterans Law Judge who will ultimately decide his appeal.  He was further advised that if he did not respond within 30 days from the date of the letter, the Board would assume that he did not want another hearing.  The Veteran did respond to this notice and no additional hearing is required. 

In October 2007, the Board denied the Veteran's claim.  The Veteran appealed the Board's October 2007 decision to the United States Court of Appeals for Veterans Claims (Court), which remanded the appeal in January 2010.  Following the Board's denial of the appeal in July 2010, the Court remanded the appeal in April 2011 pursuant to a Joint Motion for Remand.  In August 2011, the Board again denied the Veteran's claim, and the Board's decision was again appealed and remanded by the Court pursuant to a January 2012 Joint Motion for Remand.

In December 2013, the Board once again denied the Veteran's claim for service connection.  The Board's decision was again appealed and remanded by the Court pursuant to a March 2015 Joint Motion for Remand.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the March 2015 Joint Motion for Remand, the parties agreed that remand was warranted because the Board erred when it did not comply with this Court's holding in Stegall v. West. 11 Vet.App. 268, 271 (1998) (stating that a remand by this Court or the Board "confers on the veteran ..., as a matter of law, the right to compliance with the remand orders").

The parties noted that the Board remanded the claim to the RO in May 2012 for "a VA special neurological examination of the Veteran by a specialist in neurological disorders.  The parties observed that the examination was conducted in December 2012.  However, the opinion was done by a primary care physician.  The parties indicated that given that the Board specifically instructed that a new examination be performed and opinion be rendered by a specialist in neurological disorders, and where the Board did not address whether there was substantial compliance with that instruction, remand was warranted for the Board to comply with its remand directive, and provide a medical examination with a neurologist. 

In April 2015, the Veteran's attorney, who is also a physician, provided additional argument, to include medical articles, which he stated supported the Veteran's claim.  He also requested that the examiner provide an opinion as to whether it was as likely as not that while in service in 1970, the Veteran suffered a rupture of an aneurysm, which led to a quiescence of 23 years before the aneurysm gained sufficient size to rupture again in 1995.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for a VA special neurological examination by a neurologist for the purpose of ascertaining the nature and etiology of any chronic acquired disorder(s) manifested by chronic headaches and/or temporal intracerebral hematoma associated with subarachnoid hemorrhage. 

The entire record must be made available to and reviewed by the examiner prior and pursuant to conduction and completion of the examination(s).  The examiner must annotate the examination report(s) that the record was in fact made available for review in conjunction with the examination(s).  Specifically, the examiner should note the Veteran's service treatment records which show one complaint of headaches associated with a head cold in January 1972 as well as the August 2005 VA examination report, the January 2007 addendum report, and the December 2012 VA examination report.  Any further indicated special studies must be conducted.  The examiner should also address the April 2015 argument from the Veteran's attorney, along with the medical articles submitted with the written argument.  

It is requested that the examiner address the following medical issues to the extent possible: 

Is it at least at likely as not (a 50 percent or greater probability) that any chronic acquired disorder(s) manifested by headaches found on examination is/are related to service on any basis?

Is it at least at likely as not (a 50 percent or greater probability) that temporal intracerebral hematoma associated with subarachnoid hemorrhage is due to headaches reported in service? 

Is it at likely as not (a 50 percent or greater probability) that while in service in 1970, the Veteran suffered a rupture of an aneurysm, which led to a quiescence of 23 years before the aneurysm gained sufficient size to rupture again in 1995?  

In all conclusions, a discussion of the facts and medical principles involved will be of considerable assistance to the Board.  The examiner is requested to explain the basis or bases for his or her opinion(s), based on the evidence of record, his or her clinical experience, medical expertise, and sound medical principles.

Please note that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended relationship; "less likely" weighs against a causal relationship.  Please answer the questions posed with use of "as likely," "more likely", or "less likely" language.

2.  Thereafter, the RO should review the record to ensure that all of the foregoing requested development has been completed.  In particular, the RO should review the requested examination report and required medical opinion to ensure that they are responsive to and in complete compliance with the directives of this remand and if they are not, the RO should implement corrective procedures.  The Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated.  Stegall v. West, 11 Vet. App. 268 (1998). 

3.  After undertaking any development deemed essential in addition to that specified above, the RO should readjudicate the claim of entitlement to service connection for headaches and temporal intracerebral hematoma associated with subarachnoid hemorrhage.  If the benefit sought is not granted, the Veteran and his attorney should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

